NONPRECEDENTIALȱDISPOSITION
                          Toȱbeȱcitedȱonlyȱinȱaccordanceȱwith
                                  ȱFed.ȱR.ȱApp.ȱP.ȱ32.1



               United States Court of Appeals
                                   ForȱtheȱSeventhȱCircuit
                                   Chicago,ȱIllinoisȱ60604

                                 ArguedȱNovemberȱ10,ȱ2010
                                 DecidedȱDecemberȱ10,ȱ2010

                                           Before

                            RICHARDȱD.ȱCUDAHY,ȱCircuitȱJudgeȱ

                            DANIELȱA.ȱMANION,ȱCircuitȱJudge

                            DIANEȱS.ȱSYKES,ȱCircuitȱJudge

No.ȱȱ10Ȭ1159

MICHAELȱBYRONȱGAGE,                             AppealȱfromȱtheȱUnitedȱStatesȱDistrict
    PlaintiffȬAppellant,                        CourtȱforȱtheȱNorthernȱDistrictȱofȱIllinois,
                                                EasternȱDivision.
       v.
                                                No.ȱ08ȱCȱ5040
MICHAELȱJ.ȱASTRUE,ȱ
CommissionerȱofȱSocialȱSecurity,                SusanȱE.ȱCox,
    DefendantȬAppellee.                         MagistrateȱJudge.

                                         OȱRȱDȱEȱR

        MichaelȱGageȱfailedȱtoȱappealȱtheȱjudgmentȱagainstȱhimȱinȱhisȱSocialȱSecurity
disabilityȬbenefitsȱsuit,ȱandȱnearlyȱthreeȱmonthsȱlaterȱfiledȱaȱpostȬjudgmentȱmotionȱseeking
permissionȱtoȱchallengeȱtheȱmeritsȱofȱtheȱunderlyingȱdecision.ȱȱTheȱdistrictȱcourtȱdeniedȱthe
motion,ȱandȱweȱaffirm.

       GageȱsustainedȱanȱelbowȱinjuryȱandȱappliedȱforȱSocialȱSecurityȱdisabilityȱinsurance
benefits.ȱȱAfterȱanȱadministrativeȱlawȱjudgeȱdeniedȱhisȱapplicationȱandȱtheȱAppealsȱCouncil
affirmed,ȱheȱsoughtȱjudicialȱreview.ȱȱAȱmagistrateȱjudge,ȱproceedingȱwithȱtheȱparties’
consent,ȱruledȱforȱtheȱcommissionerȱinȱaȱcomprehensiveȱ27Ȭpageȱdecisionȱandȱentered
judgmentȱonȱAugustȱ17,ȱ2009.ȱȱInȱherȱorder,ȱtheȱmagistrateȱjudgeȱfoundȱthatȱtheȱALJȱdidȱnot
No.ȱ10Ȭ1159                                                                             Pageȱ2

errȱinȱgivingȱcontrollingȱweightȱtoȱtheȱopinionsȱofȱGage’sȱtreatingȱphysician,ȱinȱquestioning
theȱvocationalȱexpertȱatȱtheȱhearing,ȱinȱcreditingȱGage’sȱallegationsȱofȱsubjectiveȱpain,ȱand
inȱanalyzingȱtheȱrepresentativeȱsampleȱjobsȱavailableȱtoȱGage.

        OnȱAugustȱ27ȱGageȱfiledȱanȱ“objection”ȱtoȱtheȱdecision,ȱarguingȱthatȱtheȱmagistrate
judgeȱ“fail[ed]ȱtoȱaddressȱportionsȱofȱtheȱmedicalȱevidenceȱthatȱwereȱfavorableȱtoȱ[him],”
improperlyȱcreditedȱtheȱvocationalȱexpert’sȱtestimonyȱthatȱheȱcouldȱuseȱhisȱinjuredȱarmȱas
anȱ“assist,”ȱandȱ“ignored”ȱhisȱtestimonyȱaboutȱhisȱpain.ȱȱGageȱinvokedȱFederalȱRuleȱofȱCivil
Procedureȱ72(b),ȱtheȱruleȱgoverningȱaȱmagistrateȱjudge’sȱresponsibilitiesȱwhenȱassignedȱto
hearȱdispositiveȱpretrialȱmatters.ȱȱFED.ȱR.ȱCIV.ȱP.ȱ72(b)(1).ȱȱGageȱfiledȱthisȱ“objection”ȱwith
theȱdistrictȱjudgeȱoriginallyȱoverseeingȱtheȱcase.ȱȱOnȱOctoberȱ28ȱtheȱmagistrateȱjudgeȱstruck
thisȱ“objection,”ȱseeȱN.D.ȱIll.ȱL.R.ȱ78.2,ȱbecauseȱGageȱhadȱfiledȱitȱwithoutȱprovidingȱthe
requiredȱ“noticeȱofȱpresentmentȱspecifyingȱtheȱdateȱandȱtimeȱonȱwhich,ȱandȱjudgeȱbefore
whom,ȱtheȱobjectionȱisȱtoȱbeȱpresented,”ȱseeȱN.D.ȱIll.ȱL.R.ȱ5.3(b).ȱȱ

       OnȱNovemberȱ9ȱGageȱfiledȱaȱselfȬstyledȱ“MotionȱtoȱReinstateȱObjection”ȱbeforeȱthe
magistrateȱjudge,ȱthisȱtimeȱprovidingȱproperȱnoticeȱandȱassertingȱthatȱhisȱoriginal
“objection”ȱshouldȱbeȱ“reinstated”ȱunderȱFederalȱRuleȱofȱCivilȱProcedureȱ59(e)ȱasȱwellȱas
Ruleȱ72(b).ȱȱGageȱdidȱnotȱexplainȱwhyȱeitherȱruleȱentitledȱhimȱtoȱrelief;ȱheȱmerelyȱquoted
thoseȱrulesȱandȱarguedȱobliquelyȱthatȱtheirȱrequirementsȱwereȱ“consistent.”ȱȱTheȱmagistrate
judgeȱheldȱaȱhearingȱonȱGage’sȱmotionȱand,ȱafterȱexplainingȱthatȱsheȱhadȱ“consideredȱthis
caseȱveryȱcarefully,”ȱpronouncedȱthatȱsheȱwasȱdenyingȱhisȱmotion.ȱȱTheȱcourtȱenteredȱthe
orderȱonȱNovemberȱ20.

          TwoȱmonthsȱlaterȱGageȱfiledȱaȱnoticeȱofȱappeal,ȱwhichȱpromptedȱourȱcourtȱtoȱissue
anȱorderȱclarifyingȱthatȱhisȱappealȱwasȱtimelyȱonlyȱasȱtoȱtheȱmagistrateȱjudge’sȱNovember
20ȱorderȱdenyingȱhisȱpostȬjudgmentȱmotion.ȱȱOurȱorderȱpointedȱoutȱthatȱGageȱhadȱfailedȱto
appealȱtheȱAugustȱ17ȱjudgmentȱwithinȱtheȱrequiredȱ60ȱdays.ȱȱSeeȱFED.ȱR.ȱAPP.ȱP.ȱ4(a)(1)(B),
(a)(5).ȱȱ

        Onȱappeal,ȱGageȱdisregardsȱourȱorderȱlimitingȱtheȱscopeȱofȱthisȱappealȱandȱcontinues
toȱpressȱargumentsȱrelatingȱtoȱtheȱmeritsȱofȱtheȱunderlyingȱdecision.ȱȱHeȱarguesȱthatȱheȱis
entitledȱtoȱaddressȱtheȱmeritsȱofȱtheȱunderlyingȱdecisionȱbecause,ȱheȱcontends,ȱatȱthe
hearingȱonȱhisȱpostȬjudgmentȱmotionȱtheȱmagistrateȱjudgeȱ“consideredȱandȱrejected”ȱhis
argumentsȱaboutȱtheȱmeritsȱofȱthatȱdecision.

      TheȱmagistrateȱjudgeȱdidȱnotȱabuseȱherȱdiscretionȱwhenȱsheȱdeniedȱGage’sȱpostȬ
judgmentȱmotionȱ(hisȱ“MotionȱtoȱReinstateȱObjection”).ȱȱThereȱisȱconfusionȱhereȱasȱtoȱhow
theȱmotionȱshouldȱbeȱconstrued—theȱFederalȱRulesȱofȱCivilȱProcedure,ȱofȱcourse,ȱdoȱnot
recognizeȱaȱ“motionȱtoȱreinstateȱobjection”—butȱtheȱmotionȱmightȱbeȱtreatedȱasȱoneȱunder
No.ȱ10Ȭ1159                                                                                   Pageȱ3

Ruleȱ60(b),ȱseekingȱreliefȱfromȱaȱjudgment.ȱȱFED.ȱR.ȱCIV.ȱP.ȱ60(b).ȱȱGageȱstatedȱthatȱheȱfiled
hisȱmotionȱunderȱRuleȱ59(e),ȱbutȱmoreȱimportantȱthanȱtheȱlabelȱonȱtheȱmotionȱwasȱthe
timing.ȱȱBecauseȱGageȱfiledȱhisȱmotionȱmoreȱthanȱ10ȱdaysȱafterȱtheȱjudgment,ȱitȱhadȱtoȱhave
beenȱtreatedȱasȱaȱmotionȱunderȱRuleȱ60(b)ȱinsteadȱofȱ59(e).ȱȱSeeȱKiswaniȱv.ȱPhoenixȱSec.
Agency,ȱInc.,ȱ584ȱF.3dȱ741,ȱ742Ȭ43ȱ(7thȱCir.ȱ2009).ȱȱThisȱdistinctionȱmattersȱbecauseȱdenialsȱof
Ruleȱ60(b)ȱmotionsȱareȱreviewedȱunderȱanȱextremelyȱdeferentialȱabuseȬofȬdiscretion
standard.ȱȱSee,ȱe.g.,ȱEskridgeȱv.ȱCookȱCounty,ȱ577ȱF.3dȱ806,ȱ808Ȭ09ȱ(7thȱCir.ȱ2009).ȱȱFurther,
Ruleȱ60(b)ȱisȱanȱextraordinaryȱremedyȱthatȱisȱnotȱdesignedȱtoȱaddressȱlegalȱerrorsȱmadeȱby
theȱdistrictȱcourt,ȱseeȱTalanoȱv.ȱNw.ȱMed.ȱFacultyȱFound.,ȱInc.,ȱ273ȱF.3dȱ757,ȱ762ȱ(7thȱCir.ȱ2001),
norȱisȱitȱaȱsubstituteȱforȱanȱappeal.ȱȱSee,ȱe.g.,ȱStollerȱv.ȱPureȱFishingȱInc.,ȱ528ȱF.3dȱ478,ȱ480ȱ(7th
Cir.ȱ2008);ȱȱBellȱv.ȱEastmanȱKodakȱCo.,ȱ214ȱF.3dȱ798,ȱ800Ȭ01ȱ(7thȱCir.ȱ2000).ȱȱGage’sȱmotion
failedȱtoȱargueȱanyȱofȱtheȱgroundsȱspecifiedȱinȱRuleȱ60(b),ȱsoȱtheȱmagistrateȱjudgeȱdidȱnot
abuseȱherȱdiscretionȱwhenȱsheȱdeniedȱtheȱmotion.

        OurȱcourtȱalsoȱlacksȱjurisdictionȱtoȱreviewȱtheȱmeritsȱofȱtheȱunderlyingȱAugustȱ17
ruling.ȱȱEvenȱthoughȱtheȱmagistrateȱjudgeȱmayȱhaveȱreferredȱtoȱtheȱmeritsȱofȱthatȱruling
whenȱsheȱdeniedȱGage’sȱ“MotionȱtoȱReinstateȱObjection,”ȱGageȱneverȱappealedȱthe
judgmentȱwithinȱtheȱ60Ȭdayȱtimeȱlimit.ȱȱSeeȱ28ȱU.S.C.ȱ§§ȱ636(c)(3),ȱ1291,ȱFED.ȱR.ȱCIV.ȱP.ȱ73(c).

                                                                                        AFFIRMED.